Citation Nr: 0528199	
Decision Date: 10/19/05    Archive Date: 11/01/05	

DOCKET NO.  99-09 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel







INTRODUCTION

The veteran had active service from active service from 
January 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
VARO in Wichita, Kansas, that denied entitlement to the 
benefit sought.

The case was most recently before the Board in June 2004 at 
which time it was remanded for further development.  Notation 
was made in a June 15, 2005, supplemental statement of the 
case from the VA Appeals Management Center Resource Unit in 
Bay Pines, Florida, that service connection was being granted 
for bilateral hearing loss.  Notation was made that the 
decision would be sent to the veteran at a later date. 

For good cause shown, the appeal has been advanced on the 
Board's docket in accordance with the provisions of 38 C.F.R. 
§ 20.900 (2005).  


FINDINGS OF FACT

1.  VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for tinnitus, and VA has made reasonable efforts to develop 
such evidence.

2.  The veteran has tinnitus that is reasonably shown to be 
related to his active service.




CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA is not applicable 
when further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. §§ 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is not necessary is not necessary 
to aid the veteran in substantiating the claim.  The Board 
notes that the case has already been in appellate status for 
several years and the Board itself remanded the case on two 
separate occasions in 2003 and 2004 in order to ensure 
compliance with the VCAA.  

Legal Criteria.

The Board has reviewed all the evidence of record, including, 
but not limited to, the veteran's contentions, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting its decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence, including that 
submitted by the veteran, will be summarized where 
appropriate.

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 U.S.C.A. 
§ 1113; 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record, and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Factual Background.

The veteran's service medical records are without reference 
to any sort of hearing disorder.  His service discharge 
records disclose that he served as a light vehicle driver for 
a truck company while in service.  

The post service medical evidence includes a report of a May 
1984 VA examination.  It was indicated the veteran had 
deafness, sensorineural type, bilateral, consistent with past 
acoustic trauma, most likely due to his post service 
occupation in the construction field.

Also of record is an August 1992 VA examination.  At that 
time, it was stated the veteran had bilateral cochlear 
dysfunction or sensorineural hearing loss, with no tinnitus.

However, at the time of an October 1995 VA examination, it 
was stated the veteran had tinnitus and sensorineural hearing 
loss.

The claims file also includes various statements from friends 
and relatives who indicated that although the veteran did not 
have a hearing disability prior to service, he had hearing 
problems following his discharge from service.  Also of 
record are statements from the veteran asserting that his 
hearing disabilities were due to his exposure to artillery 
fire while a member of the 450th Anti-Aircraft Artillery 
(AAA) in service.  He submitted a copy of the motor vehicle 
operation's permit issued to him.  The unit he was assigned 
to was listed as B Battery, 450th AAA. 

Received in 1998 was a communication from the veteran's 
combat supervisor in which the individual corroborated the 
veteran's claim that he was a member of the 450th AAA unit 
during his active service.  Also received in 1998 was a 
statement from a service comrade who reported the veteran was 
an assistant gunner.  The individual opined that the 
veteran's hearing disabilities were due to his exposure to 
heavy artillery guns while on active duty.

Additional post service medical evidence of record includes a 
report of a July 2003 audiometric examination accorded the 
veteran.  Notation was made that the veteran claimed exposure 
to high-risk noise during World War II where he was subjected 
to anti-aircraft fire during combat.  Other sources of high-
risk noise included his 45 years of construction work.  
Unfortunately, the claims file was not available for review.  
It was indicated that "based on multiple audiological 
examinations at the KC facility (since 1992) more likely than 
not, his [the veteran] claim for hearing loss was initiated 
by military-related noise with significant aggravation from 
occupational endeavors with further deterioration from the 
usual factors associated with aging.  A claim for tinnitus is 
not supported by the veteran's own case history noted on 
several examinations."

The veteran was accorded another audiometric examination by 
VA in January 2005.  It was stated that the veteran denied 
tinnitus.  A review of the claims file revealed hearing 
examinations during active duty were limited to whispered 
voice tests.  It was further indicated that exposure to high-
risk noise was documented.  

In a May 2005 addendum, the individual who conducted the 
aforementioned examination in January 2005 stated that a 
review of the claims file essentially reflected that the 
veteran had been exposed to combat-related high-risk noise 
during active service.  It was again noted that the veteran 
"denied suffering from tinnitus." 

Also of a record is a September 2005 statement from a medical 
consultant with The American Legion who reported that she 
reviewed the veteran's claims file and pertinent medical 
records.  She referred particularly to the report of the 
audiological examination accorded the veteran by VA in 
October 1995 at which time he stated he had hearing 
impairment which he associated with exposure to gunfire 
during World War II.  Also noted was that the date of onset 
of tinnitus was at the same time frame as the hearing loss.  
The veteran stated at that time that he had constant 
tinnitus, that it was a high-pitched ringing sound, and that 
it was bothersome only when he tried to sleep.  The physician 
stated that "given the fact that the acoustic trauma that 
occurred during service has been identified as the underlying 
cause of his hearing disability, as well as the age of onset 
of his condition, it is more likely than not that tinnitus is 
also related to noise exposure in that U.S. Army artillery."

In his written brief presentation dated in September 2005, 
the veteran's accredited representative noted that a review 
of the record shows that the veteran has been claiming 
tinnitus for no less than the past 10 years.  He indicated 
that the comment at the time of the most recent VA 
examination in January 2005 that the veteran denied having 
tinnitus seemed "strange."  The accredited representative 
reported that he called the veteran in September 2005 to 
clarify whether or not the veteran understood the meaning of 
the word tinnitus, a word that the representative correctly 
noted is often pronounced in different ways.  The 
representative reported that the veteran indicated he did not 
understand the meaning of the term tinnitus.  He added, 
however, that when he asked the veteran if he had ringing or 
buzzing sounds in his ears, the veteran stated he had had 
constant ringing in the ears since 1943.  

Analysis.

Essentially, the Board finds that there is a balance of 
positive and negative evidence in this case regarding the 
etiology of the veteran's reported tinnitus.  The evidence of 
record is at least in relative equipoise.  Under the 
circumstances, the Board finds that the veteran prevails as 
to his claim for service connection for bilateral tinnitus 
with application of the benefit of the doubt in his favor.  
38 U.S.C.A. § 5107.  The Board is persuaded by the 
representative's recent communication that the veteran might 
not have understood the question presented to him at the time 
of the January 2005 audiometric examination regarding whether 
or not he had tinnitus.  The representative accurately refers 
to a review of the record showing that the veteran had been 
complaining of tinnitus for some time prior to the timing of 
the January 2005 examination.  The veteran has presented 
evidence that includes statements from service comrades and 
others corroborating his assertion that he served with an 
artillery unit during service.  The most recent medical 
evidence of record is a September 2005 review of the entire 
claims file and pertinent medical records by a medical 
consultant with The American Legion.  It was her opinion that 
the veteran had tinnitus that more likely than not was 
related to noise exposure while serving in the artillery 
during World War II.  Resolving all doubt in the veteran's 
favor, the Board agrees that the veteran has tinnitus that is 
of service onset.  Accordingly service connection for 
bilateral tinnitus is in order.


ORDER

Service connection for bilateral tinnitus is granted.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


